            Case 2:16-cv-00608-RFB-DJA Document 83
                                                82 Filed 08/10/20
                                                         08/07/20 Page 1 of 2



     THE JIMMERSON LAW FIRM, P.C.
1
     JAMES J. JIMMERSON, ESQ.
2    Nevada Bar No. 000264
     JAMES M. JIMMERSON, ESQ
3    Nevada Bar No.: 12599
     AMANDA J. BROOKHYSER, ESQ
4    Nevada Bar No.: 11526
5    415 South 6th Street, Suite 100
     Las Vegas, Nevada 89101
6    Tel No.: (702) 388-7171
     Fax No.: (702) 380-6406
7    jimmerson@jimmersonlawfirm.com
8    jmj@jimmersonlawfirm.com
     Attorneys for Plaintiff
9    FRANCIS G. WATSON

10                             UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12

13    FRANCIS G. WATSON, individual,               Case No.: 2:16-cv-00608-RFB-CWH
                                                                               DJA
14
                          Plaintiff,               STIPULATION AND ORDER TO
15    vs.                                          RESCHEDULE SETTLEMENT
                                                   CONFERENCE
16    RYAN P. MOLCHAN, M.D., an individual;
      UNITED STATES OF AMERICA; DAN L.
17    EISENBERG, M.D., an individual;
18    SHEPHERD EYE CENTER, LTD, a
      Nevada Domestic Professional
19    Corporation;
                        Defendants.
20

21
            COME NOW Plaintiff Francis G. Watson (“Plaintiff”), by and through his counsel
22

23   of record, The Jimmerson Law Firm, and Defendant United States of America, and

24   hereby stipulate and agree as follows:

25
            Whereas, the Court has scheduled a settlement conference in this action for
26
     August 13, 2020;
27

28



                                               1
           Case 2:16-cv-00608-RFB-DJA Document 83
                                               82 Filed 08/10/20
                                                        08/07/20 Page 2 of 2



            Whereas, Plaintiff has since passed away;
1

2           Whereas, there is no individual that has been named executor of Plaintiff’s estate
3
     or been issued orders of administration and, thus, no one from Plaintiff can accept a
4
     settlement;
5

6           Therefore, the parties stipulate and agree that the settlement conference should

7    be rescheduled until after the executor of Plaintiff’s estate has been appointed or letters
8
     of administration have been issued.
9
      Dated this 6th day of August, 2020.            Dated this 6th day of August, 2020.
10

11    THE JIMMERSON LAW FIRM, P.C.                   UNITED STATES ATTORNEY

12
      /s/ James M. Jimmerson, Esq.                   /s/ Brian Irvin, Esq.
13
      JAMES J. JIMMERSON, ESQ.                       BRIAN IRVIN, ESQ.
14    Nevada State Bar No. 000264                    Illinois Bar No. 6306228
      JAMES M. JIMMERSON, ESQ.                       701 Northbridge St., Suite 100
15    Nevada State Bar No. 12599                     Las Vegas, NV 89102
      415 South Sixth Street, Ste. 100               Attorney for Defendant
16    Las Vegas, Nevada 89101                        United States of America
17    (702) 388-7171
      Attorneys for Plaintiff
18

19                                            ORDER

20
            Upon the Stipulation of the parties hereto and good cause appearing therefor: IT
21
            IS HEREBY ORDERED that the settlement conferenceshould
                                                            set for be rescheduled
                                                                    Thursday, August
22
     13, 2020
     until    is VACATED
           after           and will
                  the executor of be   reset at aestate
                                    Plaintiff’s   later date.
                                                         has been appointed or letters of
23
            IT IS FURTHER ORDERED that the parties shall file a Joint Status Report
24   administration have been issued.
     updating the Court on the status of the estate by September 8, 2020.
25
            DATED this 10th day of August, 2020.
            DATED this ____ day of August, 2020.
26

27                                                     ________________________________
                                                          U.S. MAGISTRATE JUDGE
28
                                                ________________________________
                                                United States Magistrate Judge
                                                 2
